Citation Nr: 1821013	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for internal derangement of the left knee from October 25, 2010 to January, 17, 2012. 

2. Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1991. 

The matter of entitlement to an increased rating is before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. This appeal is now in the jurisdiction of the Houston, Texas RO.

In December 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

During the Board hearing the Veteran testified that he was retiring due to his service-connected disabilities. Therefore, the issue of entitlement to TDIU has been raised by the record and is before the Board. See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issue of entitlement to a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. During the appellate period (October 25, 2010 to January 17, 2017), the Veteran's right knee disability was manifested by symptoms of locking, pain, effusion, and severe lateral instability without compensable limitation of flexion or extension of the leg, or ankylosis of the right knee.

2. The Veteran was afforded a VA examination in January 2011. The report noted range of motion (ROM) as full extension to 120 degrees of flexion with mild pain throughout.

3. Treatment notes dated in February 2011 document the Veteran's reports of swelling, radiating pain, limited range of motion, weakness, catching or locking, episodes of his knee giving way, popping and clicking, and pain with walking, climbing stairs, lying down, sitting, and standing.

4. An orthopedic surgery consultation note dated in September 2011 recorded an active ROM of 5 to 100 degrees and passive ROM of 0 to 110 degrees with pain during full extension as well as hyperflexion. The Veteran also reported his left knee giving out several months prior. 

5. The operative report documenting his knee surgery dated in January 2012 noted "complete wear of articular cartilage down to bone-on-bone."

6. During the 2017 Board hearing the Veteran competently and credibly testified that he has been in constant pain. His wife credibly testified that the Veteran has fallen in the past.

7. There is no evidence of flexion limited to 60 degrees, or extension limited to 5 degrees, no evidence of knee ankylosis or nonunion or malunion of the tibia and fibula, and no evidence of genu recurvatum.


CONCLUSIONS OF LAW

1. From October 25, 2010 to January 17, 2012, the criteria have been met for an increased disability rating of 30 percent for right knee instability. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 5257 (2017). (DC 5257 provides ratings for recurrent subluxation and lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating.).

2. From October 25, 2010 to January 17, 2012, the criteria have been met for a separate disability rating of 20 percent for the Veteran's right knee cartilage dislocation with locking and pain. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 5258 (2017). (DC 5258 provides a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint).

3. Separate ratings under the other diagnostic codes related to a knee disability are not warranted. 38 C.F.R. §§ 4.3, 4.7, Diagnostic Codes 5260, 5261 (2017) (DC 5260 requires flexion limited to 60 degrees for a non-compensable rating, and DC 5261 requires extension limited to 5 degrees for a non-compensable rating.).

4. Separate ratings under DCs 5256, 5262, or 5263 are not warranted. 38 C.F.R. §§ 4.3, 4.7, Diagnostic Codes 5256, 5262, 5263 (2017).


ORDER

Entitlement to an increased rating of 30 percent for right knee instability under DC 5257 is granted from October 25, 2010 to January 17, 2012, subject to the laws and regulations governing the award of monetary benefits.

A separate rating of 20 percent under DC 5258 for right knee locking and effusion suggestive of cartilage dislocation is granted from October 25, 2010 to January 17, 2012, subject to the laws and regulations governing the award of monetary benefits.


REMAND

During the December 2017 Board hearing the Veteran testified that he could no longer work due to his service-connected disabilities. The Veteran stated that he was in the process of retiring. Because it is unclear if the Veteran is currently unemployed, this claim must be remanded for additional development.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.

2. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


